Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 2/24/2022 regarding application 17/061,596 filed on 10/2/2020.  
2. 	Claims 1-17 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-2, 8-9, and 13-14 are rejected under 103 as being unpatentable over Poling (US Patent 5,546,539), and in view of Asano et al.  (US Patent 5,978,875, hereinafter Asano).
As to claim 1, Poling teaches An information processing system [as shown in figures 2b, 3a, and 3b; Asano also teaches this limitation -- as shown in figures 3 and 15] comprising: 
a data processing apparatus [processing devices, figure 3a, 13a-13n; Asano also teaches this limitation -- central control device, figure 15, 20, micro-scheduler, figure 15, 24; ATM controller, figure 15, 12]; and 
a plurality of storage apparatuses [storage devices, figure 2b; storage devices, figure 3a, 12a-12n; Asano also teaches this limitation -- disks, figure 15, 6], the data processing apparatus being configured to: store, into a memory write data to be written to a first storage apparatus of the plurality of storage apparatuses [memory, figure 3b, 16; The present invention relates to a method and apparatus for propagating a master file over a network bus to designated storage devices configured to maintain an identical copy of the master file. As a result, the copy of the master file can be stored in memory accessible to the user and/or the user's processing device while the master file is stored in memory inaccessible to the user and/or his or her processing device (abstract); Asano also teaches this limitation -- buffer memory, figure 15, 10; A continuous data server includes a storage unit connected to a buffer memory which is in turn connected to a plurality of communication control units which transfer data of the buffer memory to a network … (abstract); While the present embodiment is described with respect to an example of downloading, it is noted that in case of 
send, to the first storage apparatus [storage devices, figure 2b; storage devices, figure 3a, 12a-12n], a first transfer request containing information indicative of a storing location of the write data in the memory [figure 5, steps 205, 206, 207, 208; The sending list is basically a list of master files supported by the storage device 12a. An entry in the sending list includes a filename of a specific master file, a memory location of that master file, and changeable file entry to enable the file attributes to be altered from the master file's file attributes. The receiving list is a list of clone files maintained by the storage device 12a. Each entry of the receiving list includes a filename of a specific clone file, a memory location used to store the clone file and the name of the master storage device (c5 L61 to c6 L3); Asano also teaches this limitation -- Data storage control device 8 reads out continuous data stored in respective data storage devices 6 and writes the data into a designated address in buffer memory 10. In the case of uploading, data storage control device 8 reads out continuous data stored in buffer memory 10 and writes the data into a corresponding data storage device 6. In this embodiment, it is assumed that a magnetic disk device having an SCSI interface is used as data storage device 6. Hereinafter, data storage device 6 is referred to as "disk 6," data storage control device 8 is referred to as "SCSI controller 8." A typical example of continuous data is video data. In this case, the continuous data server device is called a video server (c5 L62 to c6 L7)], and the first storage apparatus being configured to: execute a transfer process to read the write data from the storing location thereof in the memory based on the Information indicative of the storing location, and write the write data to a first storage area in the first storage apparatus [as shown in figure 2b, and 3a, where the master file is sent from the first storage deice to the second storage device as well as the clone storage devices; figures 5-7 show the process of sending the file to a storage device, for example, from the first storage device (figure 3, 12a) to a second device (figure 3, 12b); Asano more expressively teaches this limitation -- Data storage control device 8 reads out continuous data stored in respective data storage devices 6 and writes the data into a designated address in buffer memory 10. In the case of uploading, data storage control device 8 reads out continuous data stored in buffer memory 10 and writes the data into a corresponding data storage device 6. In this embodiment, it is assumed that a magnetic disk device having an SCSI interface is used as data storage device 6. Hereinafter, data storage device 6 is referred to as "disk 6," data storage control device 8 is referred to as "SCSI controller 8." A typical example of continuous data is video data. In this case, the continuous data server device is called a video server (c5 L62 to c6 L7)]; 
send, to a second storage apparatus of the plurality of storage apparatuses, a second transfer request instructing a transfer of the write data from the storing location from which the first storage apparatus reads the write data in the memory to the second storage apparatus [as shown in figure 2b, and 3a,, where the master file is sent from the first storage device to the second storage device as well as the clone storage devices, for example, from the first storage device (figure 3, 12a) to another second device (figure 3, 12c); figures 5-7 show the process of sending the file Asano more expressively teaches this limitation -- figure 2 shows a plurality of disks, and data in the buffer memory (714) may be sent to any of the storage device (708) when appropriate; Data storage control device 8 reads out continuous data stored in respective data storage devices 6 and writes the data into a designated address in buffer memory 10. In the case of uploading, data storage control device 8 reads out continuous data stored in buffer memory 10 and writes the data into a corresponding data storage device 6. In this embodiment, it is assumed that a magnetic disk device having an SCSI interface is used as data storage device 6. Hereinafter, data storage device 6 is referred to as "disk 6," data storage control device 8 is referred to as "SCSI controller 8." A typical example of continuous data is video data. In this case, the continuous data server device is called a video server (c5 L62 to c6 L7)]; and 
send, to a third storage apparatus of the plurality of storage apparatuses, a third transfer request instructing a transfer of the write data from the storing location of the write data in the first storage area to the third storage apparatus [as shown in figure 2b and 3a, where the master file is sent from the first storage device to the second storage device as well as the clone storage devices, for example, from the first storage device (figure 3, 12a) to a clone storage device (figure 2); figures 5-7 show the process of sending the file to a storage device; It would be desirable to create and implement a file propagation communication scheme for propagating a master file from one of the plurality of networked storage devices to another networked storage device through a conventional network bus for updating purposes. Accordingly, it is an object of the present invention to provide such an apparatus and method (c2 L46-52); Referring now to FIG. 4, it illustrates the general process undertaken by one of the plurality of propagate master files over a network. This process applies to each of the storage devices in order to achieve complete interaction of every networked storage device. The process is performed by software and firmware control in the storage device, but may be controlled by hardware (c6 L19-26)].
Regarding claim 1, Poling teaches transferring a file from a storage device to a plurality of other storage devices [as shown in figure 2b and 3a, where the master file is sent from the first storage device to the second storage device as well as the clone storage devices; figures 5-7 show the process of sending the file to a storage device], does not provides the details of sending a transfer request instructing a transfer of the write data from the storing location from which the first storage apparatus reads the write data in the memory to the second storage apparatus.
However, sending a transfer request instructing a transfer of the write data from the storing location from which the first storage apparatus reads the write data in the memory to the second storage apparatus is well known and commonly used in the art to propagate data/file through a group of storage devices.
For example, Asano specifically teaches sending a transfer request instructing a transfer of the write data from the storing location from which the first storage apparatus reads the write data in the memory to the second storage apparatus [figure 2 shows a plurality of disks, and data in the buffer memory (714) may be sent to any of the storage device (708) when appropriate; Data storage control device 8 reads out continuous data stored in respective data storage devices 6 and writes the data into a designated address in buffer memory 10. In the case of uploading, data storage control device 8 reads out continuous data stored in buffer memory 10 and writes the data into a corresponding data storage device 6. In this embodiment, it is assumed that a magnetic disk device having an SCSI interface is used as data storage device 6. Hereinafter, data storage device 6 is referred to as "disk 6," data storage control device 8 is referred to as "SCSI controller 8." A typical example of continuous data is video data. In this case, the continuous data server device is called a video server (c5 L62 to c6 L7)].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to send a transfer request instructing a transfer of the write data from the storing location from which the first storage apparatus reads the write data in the memory to the second storage apparatus, as demonstrated by Asano, and to incorporate it into the existing scheme disclosed by Poling, in order to support transferring file from one storage device to another.
As to claim 2, Poling in view of Asano teaches The information processing system according to claim 1, wherein the second storage apparatus is configured to execute a transfer process to read the write data from the storing location thereof in the memory based on the information indicative of the storing location contained in the second transfer request, and write the write data to a second storage area in the second storage apparatus [Asano -- figure 15 shows a plurality of disks, and data in the buffer memory (10) may be sent to a second disk (6) when appropriate; Data storage control device 8 reads out continuous data stored in respective data storage devices 6 and writes the data into a designated address in buffer memory 10. In the case of uploading, data storage control device 8 reads out continuous data stored in buffer memory 10 and writes the data into a corresponding data storage device 6. In this embodiment, it is assumed that a magnetic disk device having an SCSI interface is used as data storage device 6. Hereinafter, data storage device 6 is referred to as "disk 6," data storage control device 8 is referred to as "SCSI controller 8." A typical example of continuous data is video data. In this case, the and the third storage apparatus is configured to execute a transfer process to read the write data from the storing location thereof in the first storage area based on the information indicative of the storing location contained in the third transfer request, and write the write data to a third storage area in the third storage apparatus [Poling -- as shown in figures 2a, 2b, 3a, and 3b; It would be desirable to create and implement a file propagation communication scheme for propagating a master file from one of the plurality of networked storage devices to another networked storage device through a conventional network bus for updating purposes. Accordingly, it is an object of the present invention to provide such an apparatus and method (c2 L46-52); Referring now to FIG. 4, it illustrates the general process undertaken by one of the plurality of storage devices in order to continuously propagate master files over a network. This process applies to each of the storage devices in order to achieve complete interaction of every networked storage device. The process is performed by software and firmware control in the storage device, but may be controlled by hardware (c6 L19-26)].
As to claim 8, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 9, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details. 

As to claim 14, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
7.	Claims 3-7, 10-12, and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poling in view of Asano, and in view of Oe et al. (US Patent Application Publication 2005/0038850, hereinafter Oe).
Regarding claim 7, Poling in view of Asano does not teach the transfer process is a Remote Direct Memory Access (RDMA) Read process.
However, a Remote Direct Memory Access (RDMA) Read process is well known and commonly used in the art to support remote data transfer.
For example, Oe specifically teaches a Remote Direct Memory Access (RDMA) Read process [RDMA, figure 5, 52; The cache device 4A having received the transfer instruction transfers the file A to the disk drive 31 of the storage device 3 by means of the RDMA (step S52). After having completed the transfer operation, the cache device sends a report to this effect to the controller 2 by means of the acknowledgment message (step S53) and deletes the redundantly-stored file A from the memory 44, to thus release the memory area (step 54) (¶ 0133)].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to use a Remote Direct Memory Access (RDMA) Read process a Remote Direct Memory Access (RDMA) Read process, as demonstrated by 
As to claim 3, Poling in view of Asano & Oe teaches The information processing system according to claim 2, wherein the second and third storage apparatuses are each configured to set information indicative of completion of the corresponding transfer process in a given area in the first storage apparatus, and the first storage apparatus is configured to in response to detecting completion of the respective transfer processes in all of write-targeted storage apparatuses to which the write data is to be written, based on the information set in the given area, send a response indicating completion of a process associated with the first transfer request, to the data processing apparatus [Oe -- After completion of data transfer, the cache device or the storage device issues an acknowledgement message to the controller by way of the internal network. Upon receipt of the acknowledgement message from the cache device or the storage device, the controller may issue, to the client device, a reply message indicating completion of data transfer by way of the internal network. Thus, on the supposition that the controller generates an acknowledgment message to be issued to the client device, the processing load on respective devices can be lessened as compared with a case where the controller, the cache device, or the storage device intensively generates and issues all the messages required to conduct negotiation with the client device (¶ 0016)].
As to claim 4, Poling in view of Asano & Oe teaches The information processing system according to claim 3, wherein the given area comprises a plurality of areas allocated to the respective write-targeted storage apparatuses, the second and third storage apparatuses are each configured to, upon setting the information indicative of completion of the corresponding transfer process, write the information to respective allocated areas [Asano -- figure 15 shows a plurality of disks, and data in the buffer memory (10) may be sent to a second disk (6) when appropriate; Data storage control device 8 reads out continuous data stored in respective data storage devices 6 and writes the data into a designated address in buffer memory 10. In the case of uploading, data storage control device 8 reads out continuous data stored in buffer memory 10 and writes the data into a corresponding data storage device 6. In this embodiment, it is assumed that a magnetic disk device having an SCSI interface is used as data storage device 6. Hereinafter, data storage device 6 is referred to as "disk 6," data storage control device 8 is referred to as "SCSI controller 8." A typical example of continuous data is video data. In this case, the continuous data server device is called a video server (c5 L62 to c6 L7); Poling -- as shown in figures 2a, 2b, 3a, and 3b; It would be desirable to create and implement a file propagation communication scheme for propagating a master file from one of the plurality of networked storage devices to another networked storage device through a conventional network bus for updating purposes. Accordingly, it is an object of the present invention to provide such an apparatus and method (c2 L46-52); Referring now to FIG. 4, it illustrates the general process undertaken by one of the plurality of storage devices in order to continuously propagate master files over a network. This process applies to each of the storage devices in order to achieve complete interaction of every networked storage device. The process is performed by software and firmware control in the storage device, but may be controlled by hardware (c6 L19-26)], and the first storage apparatus is configured to detect that the respective transfer processes complete in all of the write-targeted storage apparatuses when the information is written to all of the areas allocated to the respective storage apparatuses [Oe -- After completion of data transfer, the cache device or the storage device issues an acknowledgement message to the controller by way of the internal network. Upon receipt of the acknowledgement message from the cache device or the storage device, the controller may issue, to the client device, a reply message indicating completion of data transfer by way of the internal network. Thus, on the supposition that the controller generates an acknowledgment message to be issued to the client device, the processing load on respective devices can be lessened as compared with a case where the controller, the cache device, or the storage device intensively generates and issues all the messages required to conduct negotiation with the client device (¶ 0016)].
As to claim 5, Poling in view of Asano & Oe teaches The Information processing system according to claim 3, wherein the given area comprises an area that is common to all of the write-targeted storage apparatuses, the second and third storage apparatuses are each configured to increase or decrease a value set in the area upon setting the information indicative of completion of the corresponding transfer process, and the first storage apparatus is configured to detect that the respective transfer processes complete in all of the write-targeted storage apparatuses when an increased or decreased amount of the value set in the area matches a number of the write-targeted storage apparatuses [Asano -- The source address and the destination address are incremented by an increment number, by respective incrementers 62 and 64. The increment number is a buffer While the CONT bit is set to `0`, the value in each of repeat counters is decremented by 1 every time the corresponding entry in micro-schedule table 22 is executed. When repeat counter 68 or 70 becomes 0, a pointer 72 or 74, respectively, which points to the entry position of the micro-schedule table to be executed next, is incremented, and `1` is again written back as the CONT bit. A multiplexer MPXA 80 is connected to receive the outputs of pointers 72 and 74. Multiplexer 80 selects one of these outputs according to the BANK signal applied thereto … (c12 L64 to c13 L32); It is noted, as described in the first embodiment, that the commands can be given to each communication control unit 12 and each buffer memory 10 by sharing the bus 18, though dedicated control buses are provided from micro-scheduler 24 to buffer memories 10 and ATM controllers 30 in FIG. 15 (c15 L10-14); Although two control buses are respectively dedicated to buffer memories 10 and to SCSI controllers 8 from micro-scheduler 24 in FIG. 17, one control bus can be shared by buffer memories 10 and SCSI controllers 8 (c15 L35-38); As shown in FIG. 19, common micro-scheduler 24 controls both the storage and the network, while micro-schedule table 22 is divided into a portion for controlling the storage and a portion for controlling the network (c15 L47-51); Oe -- After completion of data transfer, the cache device or the storage device issues an acknowledgement message to the controller by way of the internal network. Upon receipt of the acknowledgement message from the cache device or the storage device, the controller may issue, to the client device, a reply message indicating completion of data transfer 
As to claim 6, Poling in view of Asano & Oe teaches The information processing system according to cl aim 2, wherein the second storage apparatus is configured to send, to a fourth storage apparatus of the plurality of storage apparatuses, a fourth transfer request instructing a transfer of the write data from the storing location from which the write data has been read, to the fourth storage apparatus [Asano -- figure 15 shows a plurality of disks, and data in the buffer memory (10) may be sent to a second disk (6) when appropriate; Data storage control device 8 reads out continuous data stored in respective data storage devices 6 and writes the data into a designated address in buffer memory 10. In the case of uploading, data storage control device 8 reads out continuous data stored in buffer memory 10 and writes the data into a corresponding data storage device 6. In this embodiment, it is assumed that a magnetic disk device having an SCSI interface is used as data storage device 6. Hereinafter, data storage device 6 is referred to as "disk 6," data storage control device 8 is referred to as "SCSI controller 8." A typical example of continuous data is video data. In this case, the continuous data server device is called a video server (c5 L62 to c6 L7); it is noted that this limitation is similar to the scenario between the first storage apparatus and the second apparatus described earlier in claim 1]; and send, to a fifth storage apparatus of the plurality of storage apparatuses, a fifth transfer request instructing a transfer of the write data from the storing location of the write data in the second storage area to the fifth storage apparatus [Poling -- as shown in figures 2a, 2b, 3a, and 3b; It would be desirable to create and implement a file propagation communication scheme for propagating a master file from one of the plurality of networked storage devices to another networked storage device through a conventional network bus for updating purposes. Accordingly, it is an object of the present invention to provide such an apparatus and method (c2 L46-52); Referring now to FIG. 4, it illustrates the general process undertaken by one of the plurality of storage devices in order to continuously propagate master files over a network. This process applies to each of the storage devices in order to achieve complete interaction of every networked storage device. The process is performed by software and firmware control in the storage device, but may be controlled by hardware (c6 L19-26); it is noted that this limitation is similar to the scenario between the first storage apparatus and the third apparatus described earlier in claim 1], and the third storage apparatus is configured to send, to a sixth storage apparatus of the plurality of storage apparatuses, a sixth transfer request instructing a transfer of the write data from the storing location from which the write data has been read, to the sixth storage apparatus [Asano -- figure 15 shows a plurality of disks, and data in the buffer memory (10) may be sent to a second disk (6) when appropriate; Data storage control device 8 reads out continuous data stored in respective data storage devices 6 and writes the data into a designated address in buffer memory 10. In the case of uploading, data storage control device 8 reads out continuous data stored in buffer memory 10 and writes the data into a corresponding data storage device 6. In this embodiment, it is and send, to a seventh storage apparatus of the plurality of storage apparatuses, a seventh transfer request instructing a transfer of the write data from the storing location of the write data in the third storage area to the seventh storage apparatus [Poling -- as shown in figures 2a, 2b, 3a, and 3b; It would be desirable to create and implement a file propagation communication scheme for propagating a master file from one of the plurality of networked storage devices to another networked storage device through a conventional network bus for updating purposes. Accordingly, it is an object of the present invention to provide such an apparatus and method (c2 L46-52); Referring now to FIG. 4, it illustrates the general process undertaken by one of the plurality of storage devices in order to continuously propagate master files over a network. This process applies to each of the storage devices in order to achieve complete interaction of every networked storage device. The process is performed by software and firmware control in the storage device, but may be controlled by hardware (c6 L19-26); it is noted that this limitation is similar to the scenario between the first storage apparatus and the third apparatus described earlier in claim 1].

As to claim 11, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details. 
As to claim 12, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details. 
As to claim 15, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details. 
As to claim 16, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details. 
As to claim 17, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.

Conclusion
8.	Claims 1-17 are rejected as explained above. 
9. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
March 26, 2022